Michael J. Kelly, J.
Plaintiff appeals by leave granted an order of the Workers’ Compensation Appeal Board awarding him partial disability benefits but denying his claim for permanent and total disability benefits. We affirm.
Plaintiff first claims on appeal that the wcab erred by excluding the testimony of Richard Humanic, a rehabilitation counselor who had been qualified as an expert. Plaintiff further asserts *722that the case should be remanded to the wcab because the board failed to reach a true majority opinion regarding the counselor’s testimony.
We disagree with plaintiff that the board did not arrive at a majority concerning the admissibility of the counselor’s testimony. Two board members clearly agreed to exclude the testimony, albeit for different reasons. The fact that the two members disagreed on the basis for excluding the evidence is inconsequential since the evidence was properly disregarded, as will be discussed below, and since the findings of fact and conclusions of law were adopted by a majority of the board. See Aquilina v General Motors Corp, 403 Mich 206; 267 NW2d 923 (1978).
It is a general rule of evidence that the testimony of an expert may be admitted if the court determines that the specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue. See MRE 702; 100 CJS, Workmen’s Compensation, § 525, pp 511-514. Here, the counselor testified that plaintiff would be unable to secure reasonable employment because of limited use of his lower extremities. This conclusion was based primarily upon the counselor’s review of medical reports made by doctors who had examined plaintiff. The counselor’s interpretation of the medical reports and conclusions regarding plaintiff’s degree of disability did not assist the trier of fact because the wcab can, and indeed must, independently review the evidence, especially the medical testimony, and draw its own conclusions concerning whether a claimant is totally and permanently disabled under the act. See generally In re Skulina Estate, 168 Mich App 704; 425 NW2d 135 (1988). The counselor’s testimony did not assist the board in understanding the evidence or in determining a fact the board could *723not have determined for itself. The board did not err by failing to consider the evidence.
Next, plaintiff challenges the wcab’s application of legal standards and findings of fact. We find no error.
This Court’s review in workers’ compensation cases is limited. The wcab’s findings of fact are conclusive and may not be set aside if supported by record evidence, absent a showing of fraud. The board’s decision may be reversed, however, if the board operated within the wrong legal framework or if it based its decision on erroneous legal reasoning. Juneac v ITT Hancock Industries, 181 Mich App 636, 639; 450 NW2d 22 (1989), lv den 434 Mich 900 (1990).
Our review of the record reveals that the board considered the proper legal standards in evaluating plaintiff’s claim that he suffered a permanent and total loss of industrial use of both legs. Turning to the board’s factual findings, we conclude that they are supported by competent evidence. The board weighed most heavily the testimony of defendants’ experts who testified that plaintiff was able to secure reasonable employment. The board discounted to some degree the testimony of plaintiff’s expert due to the manner of his testimony and because of a lack of any basis in physical findings supporting the expert’s opinions. It is for the wcab to pass on the credibility of witnesses and to draw inferences from the facts which it finds established. Thomas v Chrysler Corp, 164 Mich App 549, 557; 418 NW2d 96 (1987), lv den 429 Mich 881 (1987). Having found no evidence of fraud and that the board’s findings are supported by the record, we must accept the board’s finding that plaintiff is not permanently and totally disabled.
Affirmed.